DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 13 are objected to because of the following informalities:
Regarding claims 6 and 13, in each, please, change “a present (PRSNT) signal;” to - - a present (PRSNT) signal. - -.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 of an instant application 16/949,194 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,811,823. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Pending application 16/949,194
1. An apparatus comprising: a system board comprising: a pinfield, wherein the pinfield comprises:
a set of differential signal conductors to correspond to pins of a set of differential signaling pairs;
a set of sideband signal conductors to carry sideband signals; and
a plurality of sentry ground vias adjacent to a particular one of the sideband signal conductors in the set of sideband signal conductors;
wherein the plurality of sentry ground vias have a diameter smaller than diameters of vias of the sideband signal conductors.
2. The apparatus of claim 1, wherein the plurality of sentry ground vias comprises at least three sentry ground vias adjacent to a particular one of the sideband signal conductors in the set of sideband signal conductors.
3. The apparatus of claim 1, wherein the plurality of sentry ground vias comprises a plurality of thru-hole vias.
4. The apparatus of claim 1, further comprising a thru-hole connector joined to the pinfield.
5. The apparatus of claim 4, wherein the connector comprises one of an x1, x4, x8, or x16 width connector.
6. The apparatus of claim 1, wherein the set of sideband signal conductors comprises one or more of a conductor for a clock request (CLKREQ) signal, a conductor for a reference clock (REFCLK) signal, or a conductor for a present (PRSNT) signal;
7. The apparatus of claim 1, wherein the one or more sideband signal conductors comprises a conductor for a power break (PWRBRK) signal.
8. The apparatus of claim 1, wherein one of the sideband signals comprise active low signals.
9. The apparatus of claim 1, wherein the pinfield is based on a Peripheral Component Interconnect Express (PCIe) protocol.
10. The apparatus of claim 1, wherein the pinfield is based on an interconnect other than a PCle-based interconnect.
11. The apparatus of claim 1, wherein the set of sideband signal conductors comprises sideband signal conductors in a range from A12/B12 to A82/B82.
12. A computing device comprising: a pinfield compliant with a PCle-based specification, wherein the pinfield
comprises:
a set of differential signal conductors to carry differential signals to transmit and receive data on an interface compliant with the PCle-based specification;
a set of sideband signal vias to carry one or more of clock signals and sideband signals; and
a set of sentry ground vias adjacent to each one of the sideband signal vias in the set of sideband signal vias;
wherein the set of sentry ground vias have a diameter smaller than diameters of each one of the sideband signal vias in the set of sideband signal vias.
13. The computing device of claim 12, wherein the set of sideband signal vias comprises one or more of a conductor for a clock request (CLKREQ) signal, a conductor for a reference clock (REFCLK) signal, or a conductor for a present (PRSNT) signal;
U.S. Patent 10,811,823
1. An apparatus comprising: a system board comprising: a pinfield, wherein the pinfield comprises:
a set of differential signal conductors to correspond to pins of a set of differential signaling pairs;
a set of auxiliary signal conductors to carry auxiliary signals; and
a plurality of thru-hole ground vias adjacent to a particular one of the auxiliary signal conductors in the set of auxiliary signal conductors;
wherein the set of auxiliary signal conductors comprises one or more of a conductor for a clock request (CLKREQ) signal, a conductor for a reference clock (REFCLK) signal, or a conductor for a present (PRSNT) signal;
wherein the plurality of thru-hole ground vias have a diameter smaller than diameters of vias of the auxiliary signal conductors.
2. The apparatus of claim 1, wherein the plurality of thru- hole ground vias comprises at least three thru-hole ground vias adjacent to a particular one of the auxiliary signal conductors in the set of auxiliary signal conductors.
3. The apparatus of claim 1, wherein the plurality of thru- hole ground vias comprises a plurality of sentry vias.
4.The apparatus of claim 1, further comprising a thru-hole connector joined to the pinfield.
5. The apparatus of claim 1, wherein the one or more auxiliary signal conductors comprises a conductor for a power break (PWRBRK) signal.
6. The apparatus of claim 1, wherein one of the auxiliary signals comprises an active low signal.
7. The apparatus of claim 1, wherein the pinfield is based on a Peripheral Component Interconnect Express (PCle) protocol.
8. The apparatus of claim 1, wherein the pinfield is based on an interconnect other than a PCle-based interconnect.
9. The apparatus of claim 1, wherein the set of auxiliary signal conductors comprises auxiliary signal conductors in a range from A12/B12 to A82/B82.
10. The apparatus of claim 4, wherein the connector comprises one of an x1, x4, x8, or x16 width connector.
11. A computing device comprising: a pinfield compliant with a PCle-based specification, wherein the pinfield comprises: a set of differential signal conductors to carry differential signals to transmit and receive data on an interface compliant with the PCle-based specification; a set of auxiliary signal vias to carry one or more of clock signals and sideband signals; and a set of thru-hole ground vias adjacent to each one of the auxiliary signal vias in the set of auxiliary signal vias; wherein the set of auxiliary signal vias comprises one or more of a conductor for a clock request (CLKREQ) signal, a conductor for a reference clock (REFCLK) signal, or a conductor for a present (PRSNT) signal; wherein the set of thru-hole ground vias have a diameter smaller than diameters of each one of the auxiliary signal vias in the set of auxiliary signal vias.





	Regarding claim 1 of the U.S. Patent 10,811,823, the limitations of claim 1 is encompass all of the limitations of claims 1 and claim 6 of the instant pending application.
Although the conflicting claims are not identical on the limitations of “a set of sideband signal conductors” and “a set of auxiliary signal conductors”, but both terms “sideband and auxiliary” act as the same functions to the invention, and furthermore, the limitations of “a plurality of sentry ground vias” and “a plurality of through hole ground vias” are not identical, but both terms act as the same functions to the invention.
	Therefore, claim 1 of the Patent 10,811823 is rejected under Double patenting on claim 1 and 6 of the instant application.
	Regarding claims 2-10 of the U.S. Patent 10,811,823, the limitations of claims 2-10 are encompass all of the limitations of claims 2-5, and 7-11 of the instant pending application.
	Regarding claim 11 of the U.S. Patent 10,811,823, the limitations of claim 11 is encompass all of the limitations of claims 12-13 of the instant pending application. 
Although the conflicting claims are not identical on the limitations of “a set of sideband signal conductors” and “a set of auxiliary signal conductors”, but both terms “sideband and auxiliary” act as the same functions to the invention, and furthermore, the limitations of “a plurality of sentry ground vias” and “a plurality of through hole ground vias” are not identical, but both terms act as the same functions to the invention.
Therefore, claim 11 of the Patent 10,811823 is rejected under Double patenting on claims 12-13 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wig et al. (U.S. 2014/0141654) hereafter Wig in view of Minich (U.S. 2014/0209370).
As to claim 1, Wig discloses an apparatus comprising: a system board (baseboard) as shown in figure 5 comprising:
a pinfield (the pins of the connector, see figure 5), wherein the pinfield comprises:
a set of differential signal conductors (510, 512) to correspond to pins of a set of differential signaling pairs;
a set of one or more sideband signal conductors (520, 522) to carry sideband signals; and
a plurality of sentry ground vias (not label but the ground pins 530, 532, 540, 542, 550, and 552 fitted into the vias; therefore, the vias act as the ground vias) adjacent to a particular one of the sideband signal conductors in the set of sideband signal conductors.
Wig does not specifically disclose the plurality of sentry ground vias have a diameter smaller than diameters of vias of the sideband signal conductors.
Minich teaches a PCB having offset differential signal routing as shown in figure 1 that comprising a plurality of ground vias (136) each having a diameter smaller than each of a plurality of signal vias (114).
It would having obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Minich employed in the apparatus of Wig in order to provide excellent reduce noise and signal integrity.
As to claim 2, Wig as modified by Minich discloses the plurality of sentry ground vias comprises at least three thru-hole ground vias (540, 542, and 550 OR 530) adjacent to a particular one of the sideband signal conductors in the set of sideband signal conductors.
As to claim 3, Wig as modified by Minich discloses the plurality of sentry ground vias comprises a plurality of through hole vias.
As to claims 4-5, Wig as modified by Minich further comprising a thru-hole connector (para- 0058-0059 joined to the pinfield, and the connector comprises one of an x1, x4, x8, or x16 width connector (para-0056).
As to claims 6-8, Wig discloses the one or more sideband signal conductors comprises one or more of a conductor for a clock request (CLKREQ) signal, a conductor for a reference clock (REFCLK) signal, or a conductor for a present (PRSNT) signal, the one or more sideband signal conductors comprises a conductor for
a power break (PWRBRK) signal, or one of the sideband signals comprise active low signals (para-0006), the reference clock in Gen3 or Gen4 PCIe.
As to claim 9, Wig as modified by Minich discloses the pinfield is based on a Peripheral Component Interconnect Express (PCle) protocol (para-0058).
As to claim 10, Wig as modified by Minich discloses the pinfield is based on an interconnect other than a PCle-based interconnect.
As to claim 11, Wig as modified by Minich discloses set of sideband signal conductors comprises sideband signal conductors in a range from A12/B12 to A82/B82.
As to claim 12, Wig discloses a computing device as shown in figures 1-5 comprising:
a pinfield compliant with a PCle-based specification (para-0058), wherein the pinfield comprises:
a set of differential signal conductors (510, 512) to carry differential signals to transmit and receive data on an interface compliant with the PCle-based specification;
a set of sideband signal vias (the vias for another signal pins 520, 522) to carry one or more of clock signals and sideband signals (para-0006); and
a respective set of one or more sentry ground vias adjacent to each one of the sideband signal vias in the set of sideband signal vias.
Wig does not specifically disclose the plurality of sentry ground vias have a diameter smaller than diameters of vias of the sideband signal conductors.
Minich teaches a PCB having offset differential signal routing as shown in figure 1 that comprising a plurality of ground vias (136) each having a diameter smaller than each of a plurality of signal vias (114).
It would having obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Minich employed in the apparatus of Wig in order to provide excellent reduce noise and signal integrity.
As to claims 13 and 15, Wig discloses the one or more sideband signal conductors comprises one or more of a conductor for a clock request (CLKREQ) signal, a conductor for a reference clock (REFCLK) signal, or a conductor for a present (PRSNT) signal, the one or more sideband signal conductors comprises a conductor for
a power break (PWRBRK) signal.
As to claim 14, Wig as modified by Minich discloses the plurality of sentry ground vias comprises at least three sentry ground vias (540, 542, and 550 OR 530) adjacent to a particular one of the auxiliary signal conductors in the set of sideband signal conductors.
As to claims 16-17, Wig discloses a system (a computer system) comprising:
a system board (baseboard) as shown in figure 5 comprising:
a pinfield (the pins of the connector, see figure 5), wherein the pinfield comprises:
a set of one or more conductors (510, 512) to correspond to and carry signal a set of differential signaling pairs;
a set of reference clock signal vias (the vias where the signal pins 520, 522 fit through), and
two or more sentry ground vias (not label but the ground pins 530, 532, 540, 542, 550, and 552 fitted into the vias; therefore, the vias act as the ground vias) adjacent to each one the reference clock signal vias, wherein the sentry vias are to improve signal integrity;
a connector (PCIe connector) coupled to the pinfield; and
an add-in card (para-0038) coupled to the system board (baseboard) via or by the connector.
Wig does not specifically disclose the two or more sentry ground vias have a diameter smaller than diameters of the reference clock signal vias.
Minich teaches a PCB having offset differential signal routing as shown in figure 1 that comprising a plurality of ground vias (136) each having a diameter smaller than each of a plurality of signal vias (114).
It would having obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Minich employed in the apparatus of Wig in order to provide excellent reduce noise and signal integrity.
As to claim 18, Wig as modified by Minich discloses the connector (PCIe connector) comprises one of a thru-hole connector or a press-fit connector.
As to claims 19-20, Wig as modified by Minich discloses the add-in card comprises an endpoint compliant with an interconnect protocol, and the interconnect protocol comprises a Peripheral Component Interconnect Express (PCle)-based protocol (para-0031+). 
As to claims 21-22, Wig as modified by Minich discloses the add-in card comprises a device (125) to receive clock signals, reset signals, and present signals via the connector coupled to the pinfield, and the device (125) comprises one of an input-output (I/O) device, an audio processor, a network processor, a data storage device, or a network interface controller (NIC), para-0038+.
As to claim 23, Wig as modified by Minich discloses the system comprises a server system.
As to claim 24, Wig as modified by Minich teaches the one or more respective sentry vias adjacent to each one the reference clock signal vias in the set of reference clock signal vias comprise a different diameter than the one or more respective sentry vias adjacent to each one of the clock request signal vias in the set of reset signal vias.

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848